The opinion of the court was delivered by
Ryerson, J.
Targee sued Hutchinson before the recorder of New-Bruns wick, in an action of debt. The statement of demand contains a single charge for money had and received, in general terms, as in a declaration at common law, without setting out of whom received, or under what circumstances. The recorder gave judgment in favor of the plaintiff below. This judgment was affirmed, by the Court of Common Pleas, on appeal; and their judgment is sought to be reversed by this writ of certiorari.
By the state of the case, agreed upon by the counsel, it appears that the money in question was paid on what are called policies of insurance on certain foreign lottery tickets. In fact, on wagers respecting the drawing of those lotteries, or whether certain numbers should come out blanks or prizes. If blanks, the defendant below was to retain the money paid, eight dollars, on each ticket; but if prizes, to pay to the plaintiff below, forty dollars, on each ticket drawing a prize. The lottery was drawn, and the tickets came out blanks, before any offer, on the part of the plaintiff, to rescind the contract.
This transaction seems to be against the policy of our law; Rev. Laws, 272, sec. 8. The action is founded on the hypothesis, that the contract is merely void, and the money recoverable at any time, as paid without consideration. On the other hand it is insisted, that both parties are in pari delicto ; and neither entitled to the aid of the law. It should be our policy, if at liberty, so to expound the law, as to prevent, as far as possible, this species of gambling. This, I am inclined to think, can best be accomplished by the course of decision adopted by the courts below; and I know of no settled course of decision against it. *388I feel, therefore, at liberty to consider this contract as simply void, and to adopt the rule in Mount & al. v. Waite, 7 John. 434; and in Jaques v. Golightly, 2 W. Black. 1073; neither party being in delicto, in the strict sense of the phrase.
But upon this point I express no final opinion. The declaration or statement of demand is objected to as too general. This exception is fatal; 2 Penn. 464, Bruer v. Douglass. The principle of that case has been repeatedly recognized since, and is conformable to the dictates of reason.
The judgment must therefore be reversed.
Cited in Denny v. Quintin, 4 Dutch, 136.